

116 HR 6493 IH: Veterans Benefits Fairness and Transparency Act
U.S. House of Representatives
2020-04-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 6493IN THE HOUSE OF REPRESENTATIVESApril 14, 2020Mr. Barr introduced the following bill; which was referred to the Committee on Veterans' AffairsA BILLTo amend title 38, United States Code, to improve the ability of veterans to access and submit disability benefit questionnaire forms of the Department of Veterans Affairs.1.Short titleThis Act may be cited as the Veterans Benefits Fairness and Transparency Act. 2.Publication and acceptance of disability benefit questionnaire forms of Department of Veterans AffairsSection 5101 of title 38, United States Code, is amended—(1)by redesignating subsection (d) as subsection (e); and(2)by inserting after subsection (c) the following new subsection (d):(d)(1)The Secretary shall publish in a central location on the internet website of the Department the disability benefit questionnaire form, or such successor form relating to private medical providers submitting evidence regarding a disability of a claimant.(2)Subject to section 6103 of this title, if the Secretary modifies the form described in paragraph (1), the Secretary shall accept the previous version of the form filed by a claimant if—(A)the claimant files such form during the one-year period following the date of such modification; and(B)the form is signed and dated by the private medical provider and is otherwise complete and valid..